DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 4/4/2022.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 10- ‘a second camera from the second image forming conjugate plane’ should read ‘a second camera offset from the second image forming conjugate plane’.
Claims 2-10 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 7, line 3- ‘controls’ should read ‘control’
Claim 11, line 9- ‘a second camera from the second image forming conjugate plane’ should read ‘a second camera offset from the second image forming conjugate plane’.
Claims 12-20 are dependent on Claim 11, and hence inherit the deficiencies of Claim 11.
Claim 16, line 3- ‘controls’ should read ‘control’  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
     Claim(s) 1, 3, 8-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8873138) in view of Hirokawa et al. (U.S. Patent Application Publication US 2004/0008352 A1).
     Kim et al. discloses a system for automatically focusing a microscope (See for example Abstract; Figures 1-11), comprising an imaging camera (See for example 130 in Figures 1, 7) configured to capture an image of a specimen; an illumination unit (See for example 212 in Figures 1, 7); and an automatic focus system (See for example 210 in Figures 1, 7), the automatic focus system configured to automatically identify an in-focus plane of the specimen to be imaged, the automatic focus system comprising a first camera (See for example 226 in Figures 1, 7), configured for focusing, positioned on a second image forming conjugate plane; and a second camera (See for example 228 in Figures 1, 7) from the second image forming conjugate plane.  Kim et al. further discloses the automatic focus system comprises a beam splitter (See for example 220 in Figures 1, 7) configured to send a first portion of a focusing light beam to the first camera and a second portion of the focusing light beam to second camera; and the automatic focus system comprises an objective (See for example 110 in Figures 1, 7).  Kim et al. does not specifically disclose the specimen being positioned on a stage.  However, the use of microscope stages for holding and positioning samples and specimen is well known and conventional in the art.  For example, Hirokawa et al. teaches a conventional microscope (See for example Abstract; Figures 1-12) that utilizes a microscope stage (See for example 35, 36, 43 in Figure 8) on which a sample (See for example 1 in Figure 8) is placed.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the specimen in the system of Kim et al., to be positioned on a stage, as taught by Hirokawa et al., to allow for accurate positioning of the specimen during use of the microscope system, while preventing the specimen from moving during microscope use.  Additionally, the combined teachings of Kim et al. and Hirokawa et al. disclose a fine focus actuator configured to fine focus the objective (See for example 64 in Figure 8; Figures 9-12 of Hirokawa et al.).
Claim(s) 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Hirokawa et al. as applied to Claims 1, 3, 8-9 above, and further in view of Reinheimer (U.S. Patent No. 3721827).
     Kim et al. in view of Hirokawa et al. discloses the invention as set forth above, except for the automatic focus system comprises a field diaphragm located in the illumination unit, the field diaphragm configured to control a diameter of light emitted by the illumination unit.  However, Reinheimer teaches a conventional microscope system (See for example Abstract; Figures 1-8) that includes an illumination unit (See for example L in figure 1; 1 in Figure 2).  The illumination unit includes a set of field apertures (See for example 4, 5, 12 in Figure 2) to delimit the illumination beam.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the automatic focus system of Kim et al., in view of Hirokawa et al., comprise a field diaphragm located in the illumination unit, the field diaphragm configured to control a diameter of light emitted by the illumination unit, as taught by Reinheimer, delimit the incident illumination beam, thus preventing unwanted light from passing into the microscope system.

Allowable Subject Matter
     Claims 2, 4-6, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     Claim 11 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 12-20 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
10/4/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872